Citation Nr: 0923639	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  04-03 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1988 to March 
1997, with ten years of unverified active duty prior to 1988.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2002 rating decision in which the RO denied the 
Veteran's claim for service connection for a left knee 
disorder.  In March 2003, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in December 2003, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in February 2004.

In May 2007, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge sitting at the RO (Travel 
Board hearing).  A transcript of that hearing is of record.  
In connection with the hearing, the Veteran submitted 
additional evidence, along with a signed waiver of RO 
consideration of the evidence.  See 38 C.F.R. § 20.1304 
(2008).

In a September 2007 decision, the Board denied service 
connection for a left knee disability.  The Veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  A December 2008 Joint Motion 
requested that the September 2007 Board decision be vacated 
and remanded.  A January 2009 Court order granted the motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Board's review of the record reveals that further RO 
action on the claim for service connection for a left knee 
disability is warranted. 

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4)(i) (2008); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The threshold for determining whether the evidence 
"indicates" that there "may" be a nexus between a current 
disability and an in-service event, injury, or disease is a 
low one.  McLendon, 20 Vet. App. at 83.

Service treatment records reflect that the Veteran was struck 
by the handle of an auger in December 1986.  The impression 
was blunt trauma to the left knee.  In April 1990 he 
presented with complaints of dull pain to the superior aspect 
of the left knee.  The assessment was patello femoral pain 
syndrome.  Records of post-service VA treatment include 
findings of bilateral knee pain.  The Veteran is competent to 
report symptoms of pain.  See, e.g., Grottveit v. Brown, 5 
Vet. App. 91-93 (1995).  While pain, alone, without evidence 
of underlying pathology, does not constitute a disability for 
VA purposes (see Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999)) the aforementioned evidence suggests that the 
Veteran currently has signs and symptoms of a disability 
involving the left knee.  

In the Joint Motion, the parties pointed out that the Veteran 
had specifically noted that he had a continuity of 
symptomatology in regard to his left knee.  See Joint Motion, 
at p. 3.  In this regard, during the May 2007 hearing, the 
Veteran testified that he was hit in the left knee with an 
auger in service, and had experienced continual symptoms 
regarding his left knee.  He added that he had used Tylenol 
and elevated and rested his knee at least a couple of times a 
week after his in-service injury.  The Veteran is competent 
to report a continuity of symptomatology.  Charles v. 
Principi, 16 Vet. App. 370 (2002).  This report of a 
continuity of symptomatology suggests a link between his 
current complaints regarding the left knee and service.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  Accordingly, a 
VA examination to obtain a medical nexus opinion is 
warranted.  See McLendon, 20 Vet. App. at 83.  

Hence, the RO should arrange for the Veteran to undergo 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the original claim for service connection 
for a left knee disability.  See 38 C.F.R. § 3.655(a), (b).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility. 
 
Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
American Lake VA Medical Center (VAMC), dated from November 
2003 to January 2006.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent treatment records 
from the American Lake VAMC, since January 2006, following 
the current procedures prescribed in 38 C.F.R. § 3.159 as 
regards requests for records from Federal facilities.  

In addition, in February 2004, the Veteran indicated that he 
was submitting a VA Form 28-1900, Disabled Veterans 
Application for Vocational Rehabilitation, and two pages 
regarding an apprenticeship.  While the VA Form 28-1900 is 
not associated with the claims file, the Veteran's 
Apprenticeship Training Agreement in regard to a plumbing 
apprenticeship is of record.   However, no VA vocational 
rehabilitation folder has been forwarded to the Board.  On 
remand, the RO should associate with the claims file the 
Veteran's vocational rehabilitation records or folder.  The 
Board again emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn, 
11 Vet. App. at 466-67; Bell, 2 Vet. App. at 613.

Moreover, as noted in the introduction, the Veteran has ten 
years of unverified service prior to 1988.  As the claim is 
being remanded, the RO should contact the National Personnel 
Records Center (NPRC) and obtain verification of this period 
of service.  

Further, to ensure that all due process requirements are met, 
and the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the Veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  
 
Accordingly, the case is REMANDED for the following action:

1. Contact the NPRC (and any other 
appropriate source) to verify the 
Veteran's service prior to June 1988.  

2.  Obtain any records of evaluation 
and/or treatment of the left knee from 
the American Lake VAMC, since January 
2006.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  Associate with the claims file any 
existing vocational rehabilitation 
records or folder.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.

4.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal, that is not currently of 
record.  The RO's letter should clearly 
explain to the Veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).   

5.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

6.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the report of 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify 
whether the Veteran has a current left 
knee disability.  Then, with respect to 
any such diagnosed disability, the 
physician should provide an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the disability 
had its onset in or is medically related 
to service.  

The physician should set forth all 
examination findings, along with complete 
rationale for any conclusions reached, in 
a printed (typewritten) report.

7.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a left knee 
disability in light of all pertinent 
evidence and legal authority.  

10.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




